Citation Nr: 1120384	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea with restless legs syndrome, to include as secondary to service-connected specific phobia with insomnia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1982 to August 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2006, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of this hearing is associated with the claims file.

In October 2007 and May 2009, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case was returned to the Board for further appellate action.  The Board subsequently obtained a medical opinion from the Veterans Health Administration (October 2010) and an addendum to that opinion (January 2011).  


FINDINGS OF FACT

1.  Lay evidence from the Veteran establishes that during service the Veteran had trouble sleeping and fidgeting.

2.  The only medical opinion of record indicates that the Veteran's obstructive sleep apnea with restless legs syndrome had its onset during his military service.    


CONCLUSION OF LAW

The criteria for establishing service connection for obstructive sleep apnea with restless legs syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that obstructive sleep apnea with restless legs syndrome began during his service, or is secondary to service-connected specific phobia with insomnia.  

The Veteran's service medical records do not specifically show treatment for obstructive sleep apnea or restless legs syndrome.  Such records do show treatment for disorders such as performance anxiety and phase of life problems.

Post-service treatment records show treatment for disorders including obstructive sleep apnea and restless legs syndrome as well as for psychiatric problems.

A November 2002 psychiatric examination for the VA (performed by QTC Medical Services) related diagnoses including adjustment disorder with anxious mood.  The examiner commented that he believed that the Veteran was currently experiencing some sleep problems and anxiety which he felt were connected to a transition from military life to civilian life.  The examiner stated that he felt that the Veteran did have some insomnia which was likely due to the adjustment issue, but that the Veteran also had recurrent episodes of insomnia in the past during his military career which seemed to be due to personal stressors at work, loss, and relationships during those times.

A November 2002 general medical examination for the VA (performed by QTC Medical Services) indicated, as to diagnoses, that for the claimed condition of fatigue and a sleep disorder, there was no pathology to render a diagnosis.  The diagnoses did include performance anxiety controlled with Inderal.  

A January 2004 treatment entry from the Bethesda National Naval Medical Center notes the Veteran's more than 4 year history of sleep troubles with fidgeting and singing while "asleep" and trouble falling asleep.  

A January 2004 psychiatric examination for the VA (performed by QTC Medical Services) related a diagnosis of specific phobia, structured-type, primary insomnia. 

A February 2004 treatment entry from the Walter Reed Army Medical Center noted diagnoses of psychophysiologic insomnia; inadequate sleep hygiene; and rule out obstructive sleep apnea versus upper airway resistance syndrome.  A May 2004 polysomnogram report from such facility indicated diagnoses of mild obstructive sleep apnea and periodic limb movement.  A July 2004 treatment entry related diagnoses of obstructive sleep apnea, periodic leg movement, and psycho-physiologic insomnia.  A January 2005 entry noted an assessment that included restless legs syndrome and mild obstructive sleep apnea.

In December 2008, the Veteran was afforded a VA examination which indicated that his obstructive sleep apnea with restless legs syndrome was not caused or aggravated by his service-connected specific phobia with insomnia.  However, the physician did not indicate if the Veteran's obstructive sleep apnea and restless legs syndrome was etiologically related to his period of service.  An addendum opinion was sought; however, in August 2009 a VA nurse practitioner indicated that she could not offer an opinion without resorting to speculation.  

In October 2010, a medical opinion was obtained from a Veterans Health Administration physician assigned to a medical center's sleep center.  The physician was certified in sleep medicine and neurology.  The physician noted the relevant history and opined that the Veteran had obstructive sleep apnea, psychophysiologic insomnia, periodic limb movements in sleep, and restless legs syndrome.  The physician noted that the exact onset of restless legs syndrome could not be determined but that it was at least as likely as not that the restless leg syndrome developed during years of active military service.  It was noted that the restless leg syndrome may be associated with insomnia.  The physician also referenced the January 2004 report which noted the Veteran's complaint of fidgeting during service.  Regarding obstructive sleep apnea, the physician noted instances in service that could be signs of obstructive sleep apnea such as weight gain, snoring, disrupted sleep, morning headaches, and unrefreshed sleep.  The physician opined that it is possible that the obstructive sleep apnea shown on sleep study developed during active military service; however, the exact onset of the obstructive sleep apnea could not be determined.  

In January 2011, an addendum was requested from the physician to address the likelihood that the obstructive sleep apnea arose during service.  That same month, the physician opined that given the Veteran's report regarding the duration of complaints it was as likely as not that obstructive sleep apnea arose during service.  

The Veteran is competent to report observable symptoms, such as trouble sleeping and fidgeting.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that during service the Veteran had trouble sleeping and fidgeting.  The remaining question is whether the Veteran's currently diagnosed obstructive sleep apnea with restless legs syndrome is related to these events during service.  

Based on the lay statements of record the VA physician opined that obstructive sleep apnea and restless legs syndrome at least as likely as not had their onset during the Veteran's service.  As noted above, the Board is accepting the lay statements as credible.  This opinion has a clearly stated rationale and is supported by the evidence of record, thus it is afforded high probative weight.  There is no other opinion in conflict with the VA physician's opinion regarding the onset of the Veteran's obstructive sleep apnea with restless legs syndrome.  

Given the above, the Board finds that service connection for obstructive sleep apnea with restless legs syndrome is warranted.  



ORDER

Entitlement to service connection for obstructive sleep apnea with restless legs syndrome is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


